Citation Nr: 0109340	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  96-22 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disorder manifested 
by a fungal infection of the left hand and arm.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel

REMAND


The veteran had active duty from July 1941 to January 1946.

A November 2000 judgment of the United States Court of 
Appeals for Veterans Claims (Court) vacated and remanded the 
August 11, 1998, decision of the Board of Veterans' Appeals 
(Board) on the issue stated above.  The Court's October 2000 
memorandum decision found defects in the Board's decision.  
These, along with the enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)(VCAA), require remand of the case to the RO.

Based on his sworn testimony, the veteran apparently contends 
that his current disability results from a disease incurred 
in combat.  Whether a veteran engaged in combat with the 
enemy is a question of fact.  The answer to that question 
determines whether VA must relax certain evidentiary 
requirements in adjudicating this case.  See 38 U.S.C. 
§ 1154(b); 38 C.F.R. § 3.304(d) (2000); Arms v. West, 12 Vet. 
App. 188, 193-94 (1999) rev'd on other grounds, Kessel v. 
West, 13 Vet. App. 9, 19 (1999) (en banc); see also Collette 
v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  

The October 2000 Court decision noted that the Board 
improperly failed to accord sufficient consideration to Dr. 
Cohen's medical opinion.  For a proper assessment of the 
opinion, the Board must know the rationale for the opinion.

The Court also indicated that the March 1998 VA examination 
report was not responsive to the Board's September 1997 
remand instruction.  The Board sought an opinion "whether it 
is at least as likely as not that any current disorder 
manifested by a fungal infection of the left hand and arm is 
causally related to any complaints noted in service or to the 
veteran's service connected disability."  The Board's 
instruction created a right in the veteran for compliance 
with the instruction.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In addition, the Court noted that the March 1998 examiner 
stated his opinion in terms of lack of definiteness, a higher 
standard of proof than the standard of "at least as likely 
as not" that actually applies.  

Finally, and apart from the specific points discussed above, 
the change in the law brought about by the VCAA requires a 
remand in this case to ensure compliance with the notice and 
duty to assist provisions of the new law.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from L. Cohen, 
M.D. all available records relating to 
treatment of the veteran's left upper 
extremity.  In addition, Dr. Cohen should 
be asked to provide a statement about the 
basis of his July 19, 1996, opinion 
relating current diagnosis to service, 
including whether he had any source of 
information other than the veteran, such 
as review of service or other medical 
records, and, if so, what records he 
reviewed.

2.  The RO should make determinations 
regarding whether or not the veteran 
served in combat and/or had a fungal 
infection in service.  Any development 
necessary for such determinations must be 
done.  

3.  The RO should return the March 1998 
VA examination report to the examiner, or 
to another qualified VA physician if the 
original examiner is unavailable, or, if 
necessary to complete this instruction, 
have the veteran reexamined, and obtain a 
medical opinion in response to the 
following questions, if an answer is 
medically feasible: Is it (a) as likely 
as not, or (b) less likely than not that 
any current dermatologic disorder of the 
left hand or arm is causally related to 
any complaints noted in service or to the 
veteran's service-connected "fistula in 
ano and healed, recurrent perirectal 
abscesses"?  The reporting physician 
must articulate the reasons for the 
conclusion.  The opinion must be stated 
in terms reflecting the degree of 
certainty expressed in either (a) or (b), 
above.

4.  The RO must review the claims file and 
ensure that all notification and 
development required by the VCAA are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully implemented.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

5.  The RO should readjudicate the claim, 
including the preliminary determination of 
fact whether the veteran engaged in combat 
with the enemy, and apply 38 U.S.C. 
§ 1154(b) and 38 C.F.R. § 3.304(d) to the 
determination of the claim, or explain the 
inapplicability of that law and 
regulation, consistent with the 
preliminary fact finding.  If the benefit 
sought remains denied, the appellant and 
his representative should be issued an 
appropriate supplemental statement and 
given the opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if appropriate.  The appellant need 
take no further action until he is notified.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


